     Case 4:17-cv-00868-O Document 181 Filed 10/29/18                    Page 1 of 7 PageID 4447


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

    CHAD BRACKEEN, et al.,                          §
                                                    §
          Plaintiffs,                               §
                                                    §
    v.                                              §
                                                    §
    RYAN ZINKE, et al.,                             §    Civil Action No. 4:17-cv-00868-O
                                                    §
          Defendants,                               §
                                                    §
    CHEROKEE NATION, et al.,                        §
                                                    §
          Intervenors-Defendants.                   §

                                                ORDER

         Before the Court are Defendant Cherokee Nation’s (“Defendant”) Motion to Stay Pending

Appeal (ECF No. 168), filed October 10, 2018; Plaintiffs’ Joint Response (ECF No. 176),1 filed

October 15, 2018; and Defendant Cherokee Nation’s Reply (ECF No. 178), filed October 17,

2018.2 Having considered the motion, the briefing, and the applicable law, the Court finds that the

motion should be and is hereby DENIED.3




1
  Plaintiffs include Plaintiffs Brackeen, Libretti, Clifford, and Hernandez (collectively, “Individual
Plaintiffs”) as well as Plaintiffs Texas, Louisiana, and Indiana (collectively, “State Plaintiffs”).
2
  Also before the Court are Individual Plaintiff’s Motion for Leave to File to Supplement the Record (ECF
No. 170), filed October 10, 2018; Defendants’ Responses (ECF No. 174, 175), filed October 15, 2018;
Individual Plaintiffs’ Reply (ECF No. 179), filed October 17, 2018; and Defendant’s Unopposed Motion
for Leave to File Supplemental Authority (ECF No. 180), filed October 19, 2018.
3
  The Court finds that Individual Plaintiffs’ Motion for Leave to File to Supplement the Record (ECF
No. 170) should be and is hereby GRANTED because the supplementary documents are relevant to subject
matter jurisdiction, are not prejudicial to another party, and Plaintiffs already met the challenge to their
standing at the time of judgment, and must maintain standing throughout appeal. See Thomas More Law
Ctr. v. Obama, 651 F.3d 529, 536 (6th Cir. 2011), abrogated on other grounds by Nat’l Fed’n of Indep.
Bus. v. Sebelius, 567 U.S. 519 (2012); cf. Summers v. Earth Island Institute, 555 U.S. 488, 495 n.*(2009)
(In which the Supreme Court explained that when a party settles a lawsuit, the party cannot retain standing
to continue the challenge in that action by supplementing the record after judgment).
  The Court also finds that Defendant’s Unopposed Motion for Leave to File Supplemental Authority (ECF
No. 180) should be and is hereby GRANTED.

                                                     1
     Case 4:17-cv-00868-O Document 181 Filed 10/29/18                 Page 2 of 7 PageID 4448


I.        BACKGROUND

          Individual Plaintiffs are biological, foster, and adoptive parents of three children covered

by the Indian Child Welfare Act (the “ICWA”). 4 The children are subject to unique, federal, child-

custody standards because they are defined as “Indian Children” under the ICWA. Those federal

standards command state courts to look beyond state child-custody law—including the traditional

“best interest of the child” standard—to prioritize factors outside of the individual interests of any

one child. The Individual Plaintiffs filed suit because the ICWA standards resulted in government

officials forcibly removing, or threatening to remove, the children from their foster homes. The

Individual Plaintiffs also sought recourse because finalized adoptions are subject to collateral

attack for two years under the statute, longer than would be permitted for non-Indian children. The

Court found Plaintiffs were entitled to relief because the challenged portions of both the ICWA

and the federal regulations enforcing the act are unconstitutional. See Order, ECF No. 166; Final

J., ECF No. 167. On October 10, 2018, Defendant Cherokee Nation filed a motion seeking to stay

the ruling pending appeal. See ECF No. 168. Plaintiffs oppose the motion.

II.       LEGAL STANDARD

          “The party requesting a stay bears the burden of showing that the circumstances justify an

exercise of [the Court’s] discretion.” Nken v. Holder, 556 U.S. 418, 433–34 (2009). To determine

whether to grant a stay pending appeal courts consider four factors: “(1) whether the stay applicant

has made a strong showing that he [or she] is likely to succeed on the merits; (2) whether the

applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will

substantially injure the other parties interested in the proceeding; and (4) where the public interest

lies.” Campaign for S. Equality v. Bryant, 773 F.3d 55, 57 (5th Cir. 2014) (quoting Veasey v. Perry,



4
    These facts are taken from the Court’s Order on Summary Judgment. See Order, ECF No. 166.

                                                   2
    Case 4:17-cv-00868-O Document 181 Filed 10/29/18                       Page 3 of 7 PageID 4449


769 F.3d 890, 892 (5th Cir. 2014)). But when “evaluating these factors, this court has refused to

apply them ‘in a rigid…[or] mechanical fashion.’” Id. (quoting United States v. Baylor Univ. Med.

Ctr., 711 F.2d 38, 39 (5th Cir. 1983)).

III.    ANALYSIS

        Granting or denying a stay requires courts to exercise discretion, balancing the four factors

set out above. Nken, 556 U.S. at 433-34. A court must thoughtfully consider these factors because

“‘a stay is an intrusion into the ordinary processes of administration and judicial review’ and a

party is not entitled to a stay as a matter of right.” Bryant, 773 F.3d at 57 (quoting Nken, 556 U.S.

at 427).

        Defendants argue this case requires looking beyond the traditional four factors and

consulting an alternative standard which requires that a “movant need only present a substantial

case on the merits when a serious legal question is involved and show that the balance of the

equities weighs heavily in favor of granting the stay.” Bryant, 773 F.3d at 57; Ruiz v. Estelle, 650

F.2d 555, 565 (5th Cir. 1981); see also Baylor Univ. Med. Ctr., 711 F. 2d at 39. But Ruiz explained

that “if the balance of equities (i.e. consideration of the other three factors) is not heavily tilted in

the movant’s favor, the movant must then make a more substantial showing of likelihood of

success on the merits in order to obtain a stay pending appeal.”5 Ruiz, 650 F.2d at 565 (emphasis




5
  The Bryant opinion focused solely on the first Ruiz consideration, which indicates the panel determined
the balance of equities weighed heavily in favor of the movant. Cf. U.S. v. Transocean Deepwater Drilling,
Inc., 537 F. App’x. 358, 365 (5th Cir. 2013) (Concluding that “Even assuming Transocean has made out a
‘substantial case’ with respect to a serious legal question” a stay was not warranted because movant had
“not established that ‘the balance of the equities weighs heavily in favor of granting the stay,” and thus
failed to satisfy the Ruiz standard); Weingarten Realty Investors v. Miller, 661 F.3d 904, 910 (5th Cir. 2011)
(“the four-factor test…must be fully applied except where there is a serious legal question involved and the
balance of equities heavily favors a stay; in those situations, the movant only needs to present a substantial
case on the merits” (emphasis added)).

                                                      3
  Case 4:17-cv-00868-O Document 181 Filed 10/29/18                     Page 4 of 7 PageID 4450


added). Here, the balance of equities is not tilted in the movant’s favor because Defendants have

not demonstrated that any of the traditional factors justify a stay.

       A.      Likelihood of Success on the Merits

       Defendants argue that the judgment in this case is likely to be reversed on appeal. Tribal

Def’s Br. Supp. Mot. Stay 4, ECF No. 169 (“Def’s. Br.”). Defendants also argue that Acts of

Congress carry a presumption of constitutionality, which weighs in favor of a stay here. Id.

Plaintiffs respond that Defendants fail to make a strong showing that they are likely to succeed on

appeal and that the Court is not required to presume the constitutionality of a law it found

unconstitutional. Pls.’ Resp. Obj. 3, ECF No. 176 (“Pls.’ Br.”).

       In Nken, the Supreme Court held, “It is not enough that the chance of success on the merits

be ‘better than negligible.’” Nken, 556 U.S. at 434 (quoting Sofinet v. INS, 188 F.3d 703,707 (7th

Cir. 1999) (internal quotation marks omitted)). And “[m]ore than a mere ‘possibility’ of relief is

required.” Id. It is true that the Court “must indulge a presumption of constitutionality and carefully

examine a statute before finding it unconstitutional.” United States v. Anderton, 901 F.3d 278, 283

(5th Cir. 2018); Skilling v. United States, 561 U.S. 358, 405–06 (2010). But the presumption of

constitutionality does not continue following a final judgment. In support of their motion to stay,

Defendants largely repeat arguments made at the summary judgment stage. The Court already

considered the presumption of constitutionality while evaluating the parties’ arguments. For these

reasons, Defendants have not demonstrated a substantial likelihood of success on appeal. See

Order, ECF No. 166.

       B.      Irreparable Injury to Applicant

       Defendants argue they will suffer irreparable injury absent a stay because tribes “may lose

their statutory rights in state-court proceedings involving Indian children in Texas, Louisiana, and



                                                  4
  Case 4:17-cv-00868-O Document 181 Filed 10/29/18                     Page 5 of 7 PageID 4451


Indiana.” Def’s. Br. 9, ECF No. 169. Defendants also argue the ICWA remains a necessary statute

and that if they prevail on appeal, state-court decisions made in the interim may be irreversible. Id.

at 10–11. Plaintiffs respond that Defendants fail to point to a specific irreparable injury they will

suffer without a stay. Pls.’ Br. 9, ECF No. 176.

       In Nken, the Supreme Court ruled “simply showing some ‘possibility of irreparable

injury,’” failed to weigh in favor of a stay because that “standard is too lenient.” Nken, 556 U.S.

at 434–35. Here, Defendants have shown no more than “some possibility” of irreparable injury

because Defendants have not pointed to any actual injury they will suffer. Defendants argue that

if the ICWA is no longer in effect, they will be deprived of rights granted to them by the ICWA.

But that reasoning is circular and fails to explain how being deprived of the ICWA results in

irreparable injury to tribes. More importantly, Defendants cannot claim injury from deprivation of

rights originally provided by an unconstitutional statute. Accordingly, Defendants have not

demonstrated they will suffer irreparable injury in the absence of a stay nor met their burden of

showing this factor justifies an exercise of the Court’s discretion.

       C.      Substantial Injury to the Other Party

       Defendants also argue a stay will not substantially injure the Plaintiffs in this case. Def’s.

Br. 12, ECF No. 169. Defendants contend the State Plaintiffs already enforce the ICWA and a stay

would merely preserve the status quo. Id. Defendants further argue that any harm to the Individual

Plaintiffs is based on speculative injury or is inapplicable because the Librettis and Cliffords live

in states not affected by this Court’s ruling. Id. at 12–13. Plaintiffs respond that if the Court’s

ruling is stayed, the Final Rule will apply to the Libretti’s petition to adopt Baby O., as well as the

Clifford’s contested adoption proceeding concerning Child P. Pls.’ Br 12, ECF No. 176. Plaintiffs

also argue that if the Court grants a stay, the Brackeen’s adoption of Baby A.L.M. will continue to



                                                   5
  Case 4:17-cv-00868-O Document 181 Filed 10/29/18                    Page 6 of 7 PageID 4452


be subject to collateral attack for the next fourteen months. Id. at 11. Finally, Plaintiffs argue that

the State Plaintiffs will suffer irreparable constitutional injury if the Court’s ruling is stayed

because the ICWA will continue to commandeer states in violation of the Tenth Amendment. Id.

at 13.

         Here, Defendants fail to show why Plaintiffs’ alleged injuries do not weigh against granting

a stay. Instead, Defendants argue that “the Tribes demonstrate why no Plaintiff would suffer any

irreparable harm during a stay” and “Plaintiffs failed to demonstrate why this is wrong.” Def’s.

Reply 7, ECF No. 178. Yet, substantial injury, not irreparable harm, is the relevant standard for

this factor. Further, Defendants do not dispute Plaintiffs’ argument that the “Brackeens will

continue to face the threat of collateral attack under 25 U.S.C. § 1913(d).” Pls.’ Br. 11, ECF No.

176. Rather, Defendants simply contend that any collateral attack is speculative because no person

currently seeks to set aside Baby A.LM.’s adoption, without addressing why Plaintiffs’ argument

that their child’s adoption remains subject to collateral attack—essentially unfinalized—for an

additional fourteen months should not weigh against taking the extraordinary step of granting a

stay. Considering the burden is on Defendants to show why a stay is justified, and Defendants have

not disproven Plaintiffs’ claim of substantial injury, this factor weighs in favor of Plaintiffs and

against granting a stay.

         D.     Public Interest

         Defendants also argue the public interest supports a stay because failure to enforce the

ICWA risks harm to Indian children, families, tribes, and communities. Def’s. Br. 13, ECF No.

169. Plaintiffs argue the public interest supports denying a stay because the Court’s ruling protects

the public from an unlawful federal statute and agency rule, and the public interest favors

protecting constitutional rights. Pls.’ Br. 14, ECF No. 176. Defendants have not shown how the



                                                  6
  Case 4:17-cv-00868-O Document 181 Filed 10/29/18                     Page 7 of 7 PageID 4453


failure to enforce the ICWA will harm the public. Rather, Defendants simply conclude that not

granting a stay will result in harm. Accordingly, Defendants have not met their burden of showing

that the public interest justifies an exercise of the Court’s discretion to grant a stay.

IV.     CONCLUSION

        Based on the foregoing, the Court finds that Defendants have not met their burden of

showing that the circumstances justify an exercise of the Court’s discretion to grant a stay.

Accordingly, the Court finds that Defendant’s Motion to Stay Pending Appeal (ECF No. 168)

should be and is hereby DENIED.

        SO ORDERED on this 29th day of October, 2018.




                                                _____________________________________
                                                Reed O’Connor
                                                UNITED STATES DISTRICT JUDGE




                                                   7
